        Case 1:20-cv-00460-RP Document 30-2 Filed 07/10/20 Page 1 of 16
Exhibit B to Opposition to Motion for Preliminary Injunction
Page 1 of 8

                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION

 SIERRA CLUB,                                  §
                                               §
                Plaintiff,                     §
                                               §
 v.                                            §
                                               §
 U.S. ARMY CORPS OF ENGINEERS,                 §
 LIEUTENANT GENERAL TODD T.                    §
 SEMONITE, COLONEL KENNETH                     §
 N. REED, COLONEL TIMOTHY R.                   §
 VAIL, BRANDON MOBLEY, AND                     §     Case No. 1:20-cv-00460-RP
 KRISTI MCMILLAN,                              §
                                               §
                Defendants,                    §
                                               §
 and                                           §
                                               §
 KINDER MORGAN TEXAS                           §
 PIPELINE LLC, AND PERMIAN                     §
 HIGHWAY PIPELINE, LLC,                        §
                                               §
                Intervenor-Defendants.         §


                                Declaration of Michael S. Crow

       1.      My name is Michael S. Crow. I am a Vice President at SWCA Environmental

Consultants, Inc. (“SWCA”). I have served in this position since October 2017, and have worked for

SWCA since August 2006 as an Environmental Specialist and as a Cultural Resources Program

Director. For two years before I came to SWCA, I worked as an Environmental Specialist with the

LFC, Inc. and the Texas Department of Transportation (“TxDOT”) to prepare environmental studies

in advance of various construction projects. These studies included a review of endangered species

habitat, potential archaeological impacts, and preparation of National Environmental Policy Act

documents for the projects. I have significant experience performing natural and cultural resources

surveys for large infrastructure projects, including the Texas Express Pipeline, the Seaway Loop
         Case 1:20-cv-00460-RP Document 30-2 Filed 07/10/20 Page 2 of 16
Exhibit B to Opposition to Motion for Preliminary Injunction
Page 2 of 8

Pipeline, and the Sand Hills Pipeline. I have also served as the project manager for the Gulf Coast

Express pipeline, and am serving in that role for the Permian Highway Pipeline project (the

“Pipeline”).

       2.      I have scientific and personal knowledge of the facts set forth in this declaration, and

they are true and correct. As to my scientific training and background, I obtained my B.A. in

Anthropology from Texas A&M University in 2000 and completed my M.A. in Archaeology at Texas

A&M University in 2004 with a certificate in Historic Preservation. In addition to my cultural

resources background, I have received training and attended courses related to protected species

biology, Endangered Species Act consultation, wetland delineation, and wetland installation, creation,

and reconstruction. See Attachment B-1.

       3.      SWCA, under my supervision, conducted a range of environmental analyses and

surveys related to the Pipeline in advance of construction. SWCA drafted and submitted the

Preconstruction Notifications (“PCNs”) for the Pipeline to the Fort Worth and Galveston Districts

of the United States Army Corps of Engineers (“Corps”). We prepared the Wetland Delineation

Reports for the Project and submitted those Reports to the Albuquerque, Fort Worth, and Galveston

Districts of the Corps; those Reports involved a review of numerous wetlands and waterbody

databases and field surveys. My team gathered the relevant scientific information and prepared for

the Corps’ consideration a draft of the Biological Assessment regarding the Permian Highway Pipeline

LLC (“PHP”) Pipeline project. SWCA extensively reviewed the Pipeline and its project area as well

as the construction methods PHP would be using along the Pipeline generally and in the vicinity of

the federally listed species. SWCA personnel reviewed numerous scientific studies related to the

biology, ecology, habitat, distribution, and abundance of the federally listed species. SWCA personnel

also conducted numerous field studies, described in additional detail below, for the federally listed

species. SWCA has continued to support construction of the Pipeline by providing biological
         Case 1:20-cv-00460-RP Document 30-2 Filed 07/10/20 Page 3 of 16
Exhibit B to Opposition to Motion for Preliminary Injunction
Page 3 of 8

monitors to document existing oak wilt infections that pre-dated PHP’s construction activities,

ensuring the application of oak wilt preventative measures consistent with the Biological Opinion as

amended by the May 4, 2020 Addendum, monitoring for Golden-cheeked warblers, and monitoring

and overseeing the maintenance of erosion control devices.

       4.       PHP has asked me to provide this declaration in the above-captioned litigation. I

have reviewed the Plaintiff’s Motion for a Preliminary Injunction and the declarations of Dr. Thomas

David Hayes, Heath Frantzen, Susan Gates, Jenny Blair, John Watson, Lynn Gallimore, and Belinda

Kay Pence. The purpose of this Declaration is to provide factual background regarding the Pipeline,

respond to the alleged environmental harms discussed in the preliminary injunction motion and

attached declarations, and describe PHP’s compliance with the requirements of Biological Opinion, as

amended, and all other applicable construction requirements of federal and state law.

Construction Status at Declarant Properties

       5.      Of the persons who have submitted Declarations in support of Plaintiff’s Motion for

a Preliminary Injunction, only Mr. Frantzen has property that is crossed by the Pipeline. Mr. Frantzen

owns acreage in Gillespie County, outside of Fredericksburg. Mr. Frantzen is the only declarant with

a Corps Action Area on his property. See Attachment B-2. Potential warbler habitat that existed in the

right-of-way on Mr. Frantzen’s property has been cleared and the water crossing subject to Corps

jurisdiction has been completed. The Pipeline has been installed, the trench backfilled, and the surface

reseeded.

       6.      The Pipeline route does not cross Ms. Gates’ land in Driftwood, Hays County. Ms.

Gates’ property is a couple of miles away from the Pipeline and over four miles away from the nearest

Corps Action Area. She lives in a subdivision that is across a road from the Pipeline route. In the

area outside Ms. Gates’ subdivision, the Pipeline route has been cleared and graded. Ms. Gates does

not live near a water crossing nor does she express an interest or concern about a water crossing. Ms.
         Case 1:20-cv-00460-RP Document 30-2 Filed 07/10/20 Page 4 of 16
Exhibit B to Opposition to Motion for Preliminary Injunction
Page 4 of 8

Gates’ subdivision has a single point of egress and Ms. Gates is concerned about being hindered from

leaving in the event of a pipeline accident, but those concerns also apply to any event or disaster,

including wildfires, flash floods, etc. See Attachment B-3.

        7.      The Pipeline route does not cross Mr. Watson’s property in Johnson City, Blanco

County. Mr. Watson resides over 35 miles from the location where PHP is crossing underneath the

Pedernales River using horizontal directional drilling (“HDD”).

        8.      The Pipeline Route does not cross Ms. Gallimore’s property in Hays County. Ms.

Gallimore operates the Sinya Retreat located on Lone Man Creek, but the Pipeline does not cross

Lone Man Creek near Ms. Gallimore’s property. Rather, the Corps Action Area nearest to Ms.

Gallimore’s property is over two miles away. See Attachment B-4. PHP crossed Lone Man Creek on

June 27, 2020 using a dry-cut trench method. The crossing was completed in a single day, without

any of the dire effects Ms. Gallimore claimed would occur.

        9.      The Pipeline route does not cross Ms. Pence’s property in Fredericksburg in Gillespie

County, nor is Ms. Pence located near a jurisdictional crossing, nor does she claim an interest in one.

The property near Ms. Pence over which she expresses concern has been cleared and graded, and pipe

was strung in late June.

        10.     Plaintiff and Declarants refer to the additional loss of potential Golden-cheeked

warbler habitat if construction is not enjoined. PHP has cleared nearly all potential warbler habitat

within the project area except for the area where the Pipeline is being re-routed to avoid having to

cross the Blanco River, and in three other small areas; one in Gillespie County and two just west of

Kyle, Texas. PHP delayed clearing the areas in Gillespie County and nearby Kyle to accommodate

landowner requests that were not known when the route was finalized and submitted to the U.S. Army

Corps of Engineers and the U.S. Fish and Wildlife Service. None of the Declarants in this litigation
         Case 1:20-cv-00460-RP Document 30-2 Filed 07/10/20 Page 5 of 16
Exhibit B to Opposition to Motion for Preliminary Injunction
Page 5 of 8

live near those areas or claim use of those areas. PHP anticipates that it will complete clearing those

areas when the warbler breeding/nesting season is finished.

Construction Methods and Species Protection

        11.      PHP has ensured that its contractors use preferable construction methods, best

management practices (“BMPs”) and erosion control devices such as silt fencing, matting, and hay

bales. These methods are implemented to avoid and minimize soil erosion and sedimentation in

adjacent wetlands and waterbody areas. All construction activities are taking place in accordance

with all NWP General Conditions and the Corps’ Regional Conditions for the State of Texas. NWP

General Conditions and TCEQ Water Quality Certification Conditions require PHP maintain

normal water flows, PHP deploy appropriate sedimentation and erosion controls, and PHP comply

with a number of other conditions protective of waterbodies, migratory birds, and aquatic life. As

described in the following, PHP has also adopted a number of additional construction techniques

and BMPs to protect the ecologically sensitive features PHP may encounter along the Pipeline route.

As construction is completed along the five spreads, PHP is restoring the landscape to its

preconstruction contours and reseeding the right-of-way with grasses native to the region (unless a

landowner requests a different kind of restoration seeding).

        12.      PHP has applied conservation measures where appropriate given endangered species’

distribution along the Pipeline. PHP has applied these conservation measures irrespective of Corps

jurisdiction (i.e., the same measures and conservation efforts have been applied to both uplands and

Corps jurisdictional areas). PHP is observing a number of spill prevention and response practices,

including regular equipment inspections for leaks, provision of spill kits to contractors, and prohibition

of refueling or maintenance activities within 100 feet of waterbodies or Corps Action Areas when

possible. When stationary equipment located within 100 feet of waterbodies requires refueling, PHP

is ensuring that an inspector is onsite to observe the refueling and that spill kits are present.
         Case 1:20-cv-00460-RP Document 30-2 Filed 07/10/20 Page 6 of 16
Exhibit B to Opposition to Motion for Preliminary Injunction
Page 6 of 8

Environmental training has been provided to all field personnel for spill prevention and response

purposes.

        13.     For all federally listed species, PHP has provided environmental awareness training to

field personnel to ensure that personnel working near potential habitat of federally listed species are

trained in all applicable conservation measures, including basic identification of Houston toad and

warbler individuals and their habitats. These topics were covered in preconstruction meetings with

contractors.

        14.     I am aware of allegations made by Jenny Blair of Blair Wildlife Consulting that an

apparent golden-cheeked warbler nest was discovered along the right-of-way. Those allegations were

originally made in early May 2020 and, in response to the nest photograph submitted to federal

officials, PHP sent representatives out to the site of the alleged discovery. Those representatives were

unable to locate a nest, and Blair or her assistants may have taken that nest from the specific location.

SWCA’s endangered species specialists reviewed those photographs and were unable to conclude that

the nest was in fact a golden-cheeked warbler nest. The specialists observed that the nest’s features,

including its size and the absence of grasses and spiderwebs from the nest, indicate that it might be

the nest of another bird, not a golden-cheeked warbler.

        15.     PHP has implemented the Biological Opinion’s requirements regarding the

endangered Houston toad, which feature a variety of conservations measures including regular right-

of-way inspections, exclusion fencing, and seasonal restrictions on clearing and maintenance activities.

Mr. Watson’s fears about the Pipeline adversely affecting Houston toad communities near his property

in Bastrop County are misplaced. The Pipeline does not pass through Bastrop County. The only areas

where it does affect potential habitat for the Houston toad is along Spread 5 in Colorado and Lavaca

counties. Clearing and grading is complete along Spread 5, and the Pipeline is approximately 60%

done there.
         Case 1:20-cv-00460-RP Document 30-2 Filed 07/10/20 Page 7 of 16
Exhibit B to Opposition to Motion for Preliminary Injunction
Page 7 of 8

       16.     PHP has also implemented the Biological Opinion’s requirements for the threatened

Tobusch fishhook cactus found in Kimble County. Route surveys identified numerous individuals

within the Pipeline route and the Biological Opinion recommended that these individuals be salvaged

and translocated to San Angelo State University for preservation and research. That task has been

accomplished. None of the declarants describe a particular interest in this threatened species at any

location along the right-of-way. Clearing and grading been completed in this Spread, and ditching,

welding, and backfilling activities are all over 70% complete.

Route Modifications and Remaining Crossings

       17.     PHP made microadjustments to the Pipeline route to accommodate landowners’ plans

for future developments that were unknown at the time of the original routing decisions. The Corps

reinitiated consultation with the Service for these route microadjustments and the Service issued an

addendum to the Biological Opinion on May 4, 2020.

       18.     PHP has determined that crossing the Blanco River using both conventional methods

and HDD would be infeasible due to previously unknowable geological conditions. PHP is acquiring

additional lands and intends to route the Pipeline around the Blanco River; PHP has submitted

relevant documentation to the Corps to support a reinitiation of consultation.

       19.     As of the date of this Declaration, PHP has completed a substantial number of water

crossings. PHP has trenched 76 percent of the waterbody crossings.

       20.     On June 22, 2020, the Navigable Waters Protection Rule went into effect, which

categorically excludes ephemeral streams from the scope of “waters of the United States”—a key

statutory phrase that determines the jurisdictional breadth of the Clean Water Act. PHP is in

discussion with the Corps and the Service about the impact of the Navigable Waters Protection Rule

on the Pipeline generally and these route adjustments specifically. If the Navigable Waters Protection
        Case 1:20-cv-00460-RP Document 30-2 Filed 07/10/20 Page 8 of 16
Exhibit B to Opposition to Motion for Preliminary Injunction
Page 8 of 8


 Rule were applied to the pro ject, many of the stream crossings that rema.i n un trenched would no

 lo nger be regulated by the Corps.




         Pursuant to 28 U.S.C. § 1746, I declare under penalty o f perjury that the foregoing statem en ts

 are true and correct. Executed Ju ly 10, 2020.




                                                      Michael S. Crow
                                                      Vice P resident
                                                      SWCA Environmental Con sultants




                                                    -8-
       Case 1:20-cv-00460-RP Document 30-2 Filed 07/10/20 Page 9 of 16
Exhibit B-1 to Opposition to Motion for Preliminary Injunction
Page 1 of 2




                                  ATTACHMENT B-1

                     CURRICULUM VITAE OF MICHAEL S. CROW
              Case 1:20-cv-00460-RP Document 30-2 Filed 07/10/20 Page 10 of 16
                                            Exhibit B-1 to Opposition to Motion for Preliminary Injunction
                                Resume                                                         Page 2 of 2



MICHAEL S. CROW, M.A., RPA, VICE PRESIDENT, GULF COAST OPERATIONS
Mr. Crow serves as Vice President of SWCA’s Houston and Baton Rouge offices, providing environmental
compliance services to clients throughout Texas and the Gulf Coast region. His 17 years of experience include
projects across Texas, Oklahoma, Louisiana, and Mississippi, and encompass a wide range of services, including
overall program and project management, federal and state regulatory compliance, field direction of survey and
excavation crews, report preparation and writing, and proposal and bid preparation.

Mr. Crow has managed an array of projects ranging from small-scale transportation, land development, and flood
control projects to large-scale linear projects. Mr. Crow has particular expertise in the management and timely
execution of large capital projects.

                                               SELECTED PROJECT EXPERIENCE
 YEARS OF EXPERIENCE
                                               Permian Highway Pipeline; Multiple Counties, Texas; Permian Highway Pipeline
 17                                            LLC. Mr. Crow is currently serving as the project manager for a proposed 428-mile
 EXPERTISE                                     natural gas pipeline extending across Texas from the near Waha to near Columbus. He
                                               has managed the day-to-day execution of the project, as well as coordination with three
 Regulatory compliance and permitting
                                               U.S. Army Corps of Engineer Districts, the U.S. Fish and Wildlife Service, and Texas
 Cultural resources assessments and            Historical Commission. Role: Project Manager.
 archaeological surveys
 Wetland delineations and                      Gulf Coast Express Pipeline; Multiple Counties, Texas; Gulf Coast Express LLC.
 determinations                                Mr. Crow served as the project manager for a roughly 500-mile-long natural gas pipeline
 EDUCATION                                     extending across Texas from near Waha to near Agua Dulce. He oversaw the day-to-day
                                               execution of the project, as well as coordination with three U.S. Army Corps of Engineer
 M.A., Anthropology; Texas A&M
                                               Districts, the U.S. Fish and Wildlife Service, and Texas Historical Commission. Role:
 University; 2004
                                               Project Manager.
 B.A., Anthropology; Texas A&M
 University; 2000                              Sand Hills Pipeline Phase I; Multiple Counties, Texas; DCP Operating Company,
 REGISTRATIONS / CERTIFICATIONS                LP. Role: Cultural Resources Director. Mr. Crow oversaw the completion of an intensive
 Registered Prof. Archaeologist No.            archaeological survey of portions of an approximately 800-mile long pipeline extending
 National; 2004                                from Mont Belvieu near Houston, through the Eagleford Shale south of San Antonio,
                                               skirting the western edge of the Edward's Plateau, and finally terminating in the Permian
 TRAINING
                                               gas fields near Odessa. Role: CR Director/Principal Investigator.
 Historic Preservation Certificate, Texas
 A&M University; 2004                          Seaway Loop Pipeline; Enterprise Products Operating, LLC; Oklahoma and Texas.
                                               SWCA conducted an intensive natural and cultural resources survey of the Seaway Loop
 Project Management Bootcamp, PSMJ             Pipeline project in multiple Texas and Oklahoma counties. Mr. Crow oversaw the
 Resources, Inc.; 2006
                                               completion of an intensive archaeological survey of portions of Segment 1-4 (525 miles)
 Basic Wetland Delineation; 2006               extending from Cushing, Oklahoma to Jones Creek in Brazoria County, Texas. Role:
 TxDOT Biological Resource Training;           Cultural Resources Director.
 2004                                          Texas Express Pipeline; Multiple Counties, Texas, Texas; Texas Express Pipeline,
 Section 7: Endangered Species Act,            LLC. SWCA conducted natural and cultural resources surveys in support of Section 404
 Interagency Cooperation; 2004                 CWA and Section 10 RHA authorizations associated with three USACE Districts via
 Wetland Installation, Creation, and           NWP 12. Additionally, SWCA obtained numerous state permit authorizations and
 Reconstruction; 2004                          provided up to 15 Environmental Inspectors over the course of construction to assist in
                                               maintaining environmental compliance. Role: CR Director/Principal Investigator.




                                                             Page   |   1
       Case 1:20-cv-00460-RP Document 30-2 Filed 07/10/20 Page 11 of 16
Exhibit B-2 to Opposition to Motion for Preliminary Injunction
Page 1 of 2




                                  ATTACHMENT B-2

           MAP OF CORPS ACTION AREA CLOSEST TO HEATH FRANTZEN
                                                                                                                                        Case 1:20-cv-00460-RP Document 30-2 Filed 07/10/20 Page 12 of 16
                                      Exhibit B-2 to Opposition to Motion for Preliminary Injunction
                                      Page 2 of 2




                                                                                                                                    278.0
                                                                                                                                                                               Heath Frantzen (Henry J. Limited Partnership)
                                                                                                                                                                             *
                                                                                                                                                                             #


                                                                                                                                                                                                                                279.0




Path: N:\Projec ts\51000\51212 - Permian Highway Pipeline\MXD\NR\Report\Legal Figures\PHP Frantzen PCN Trigger - Original BA.mx d




                                                                                                                                                                                                                                                      1:12,000
                                                                                                 PERMIAN HIGHWAY PIPELINE                                       Project Centerline    *
                                                                                                                                                                                      #     Parcel Locations             Surveyed Waterbody

                                                                  HEATH FRANTZEN (HENRY J. LIMITED PARTNERSHIP)
                                                                               520 HJ RANCH ROAD
                                                                                                                                                                Project Workspace

                                                                                                                                                                Project Milepost
                                                                                                                                                                                            USACE Action Area

                                                                                                                                                                                            Property Boundary
                                                                                                                                                                                                                         GCWA Potential Habitat

                                                                                                                                                                                                                         Parcel Boundary
                                                                                                                                                                                                                                                  Created By: JS
                                                                                                                                                                                                                                                  Project Number: 51212
                                                                                                                                                                                                                                                  Date: 7/9/2020
                                                                                                                                                                                                                                                  NAD 1983 UTM Zone 14N
                                                                                                                                                                                                                                                  0                500
                                                                                                                                                                                                                                                                                (
                                                                                                                                                                                                                                                                                1,00 0 Fe et


                                                                           FREDERICKSBURG, TX 78624                                                                                                                                               0          100          200   300 Mete rs
       Case 1:20-cv-00460-RP Document 30-2 Filed 07/10/20 Page 13 of 16
Exhibit B-3 to Opposition to Motion for Preliminary Injunction
Page 1 of 2




                                  ATTACHMENT B-3

             MAP OF CORPS ACTION AREA CLOSEST TO PURLY GATES
                                                                                                                                      Case 1:20-cv-00460-RP Document 30-2 Filed 07/10/20 Page 14 of 16
                                      Exhibit B-3 to Opposition to Motion for Preliminary Injunction
                                      Page 2 of 2




                                                                                                                                                                                                                                                                       Purly Gates
                                                                                                                                                                                                                                                                             *
                                                                                                                                                                                                                                                                             #




                                                                                                        327.0



                                                                                                                                                       328.0

                                                                                                                                                                                                329.0
                                                                                                                                                                                                                                     330.0




Path: N:\Projec ts\51000\51212 - Permian Highway Pipeline\MXD\NR\Report\Legal Figures\PHP Purly Gates PCN Trigger - Original BA.mxd




                                                                                                                                                                                                                                                 1:28,000
                                                                                                 PERMIAN HIGHWAY PIPELINE                                      Project Centerline   *
                                                                                                                                                                                    #   Parcel Locations    Surveyed Waterbody

                                                                                                                            PURLY GATES
                                                                                                                         598 LAME HOSS LN
                                                                                                                                                               Project Workspace

                                                                                                                                                               Project Milepost
                                                                                                                                                                                        USACE Action Area

                                                                                                                                                                                        Property Boundary
                                                                                                                                                                                                            GCWA Potential Habitat

                                                                                                                                                                                                            Parcel Boundary
                                                                                                                                                                                                                                             Created By: JS
                                                                                                                                                                                                                                             Project Number: 51212
                                                                                                                                                                                                                                             Date: 7/9/2020
                                                                                                                                                                                                                                             NAD 1983 UTM Zone 14N
                                                                                                                                                                                                                                             0                1,10 0
                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                             2,20 0 Fe et


                                                                                                                        DRIFTWOOD, TX 78619                                                                                                  0          240            480        720 Mete rs
       Case 1:20-cv-00460-RP Document 30-2 Filed 07/10/20 Page 15 of 16
Exhibit B-4 to Opposition to Motion for Preliminary Injuction
Page 1 of 2




                                   ATTACHMENT B-4

           MAP OF CORPS ACTION AREA CLOSEST TO LYNN GALLIMORE
                                                                                                                                    Case 1:20-cv-00460-RP Document 30-2 Filed 07/10/20 Page 16 of 16
                                      Exhibit B-4 to Opposition to Motion for Preliminary Injuction
                                      Page 2 of 2
                                                                                                                                              327.0
                                      326.0



                                                                                                                                                                                       328.0

                                                                                                                                                                                                                                         329.0




                                                                                                                                                                                                              Lynn Gallimore (Sinya Retreat)
                                                                                                                                                                                                             *
                                                                                                                                                                                                             #




Path: N:\Projec ts\51000\51212 - Permian Highway Pipeline\MXD\NR\Report\Legal Figures\PHP Gallimore PCN Trigger - Original BA.mxd




                                                                                                                                                                                                                                                     1:24,000
                                                                                                 PERMIAN HIGHWAY PIPELINE                                   Project Centerline   *
                                                                                                                                                                                 #   Parcel Locations    Surveyed Waterbody

                                                                                                 LYNN GALLIMORE (SINYA RETREAT)
                                                                                                       DEER LAKE ESTATES
                                                                                                                                                            Project Workspace

                                                                                                                                                            Project Milepost
                                                                                                                                                                                     USACE Action Area

                                                                                                                                                                                     Property Boundary
                                                                                                                                                                                                         GCWA Potential Habitat

                                                                                                                                                                                                         Parcel Boundary
                                                                                                                                                                                                                                                 Created By: JS
                                                                                                                                                                                                                                                 Project Number: 51212
                                                                                                                                                                                                                                                 Date: 7/9/2020
                                                                                                                                                                                                                                                 NAD 1983 UTM Zone 14N
                                                                                                                                                                                                                                                 0                1,00 0
                                                                                                                                                                                                                                                                                 (
                                                                                                                                                                                                                                                                                 2,00 0 Fe et


                                                                                                       WIMBERLEY, TX 78676                                                                                                                       0          200            400   600 Mete rs
